Name: Council Regulation (EEC) No 2144/90 of 16 July 1990 on the application of Decision No 3/90 of the EEC-Austria Joint Committee amending Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation - Decision No 3/90 of the EEC-Austria Joint Committee of 18 June 1990 amending Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international trade;  EU institutions and European civil service;  European Union law;  executive power and public service;  mechanical engineering
 Date Published: nan

 30 . 7 . 90 Official Journal of the European Communities No L 199 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2144/90 of 16 July 1990 on the application of Decision No 3 /90 of the EEC-Austria Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Republic ofAustria ( 1 ) signed on 22 July 1972 entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the said Agreement , the Joint Committee adopted Decision No 3 /90 amending that Protocol ; Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION: Article 1 Decision No 3 /90 of the EEC-Austria Joint Committee shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1990 . For the Council The President G. DE MICHELIS ( ») OJ No L 300 , 31 . 12 . 1972 , p. 2 .